DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 21-25, 27-29, 31-32, 34-36, 38 and 41-46 are pending in the application.  Claims 1-20, 26, 30, 33, 37 and 39-40 have been cancelled. 
Amendments to claims 21, 24, 25, 34 and 41-45, filed on 9/29/2021, have been entered in the above-identified application.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 45, and their dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 

Claim 21 recites the limitation “wherein the first grouping of color-changing fibers are embroidered into the second grouping of color-changing fibers.”  The examiner notes that (with regard to product 400 which includes an embroidered portion 462) the specification discloses that “a single color-changing product 400 may include a combination of (i) being formed (e.g., woven, knit, etc.) from the color-changing fibers 10, the color-changing yarns 100, and/or the color-changing fabrics 300, (ii) include one or more patches, and/or (iii) include one or more embroidered portions, which may all be independently controlled and activated” ([0094]).  However this is not found to provide support for the first grouping of color-changing fibers as claimed being embroidered into the second grouping of color-changing fibers as claimed.  

Claim 45 recites the limitations “a word patch coupled along the second grouping of color-changing fibers,” and “a number patch coupled along the second grouping of color-changing fibers.”  Claim 45 also recites “the word patch including a third plurality of color-changing fibers that are controllable to transition the word patch” and “the number patch including a fourth plurality of color-changing fibers that are controllable to transition the number patch.”  The specification does not appear to provide support specifically for this arrangement as claimed, particularly in combination with the limitations of independent claim 21, which recites: (i) that the electrically conductive cores of a second plurality of color-changing fibers are electrically coupled to form the second grouping of color-changing fibers, and (ii) that a first grouping of color-changing fibers are embroidered into the second grouping of color-changing fibers.




The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 44 recites the limitation "a respective one of the plurality of coatings," in the last line.  There is insufficient antecedent basis for “the plurality of coatings” in the claim. 


Claim Rejections - 35 USC § 102 or 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 21-25, 27-29, 31-32 and 45-46 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Donovan et al. (US 2013/0033378 A1).

Regarding claims 21-22, Donovan teaches an article that includes at least one color change portion capable of changing colors, wherein the color change portion comprises electrochromic fiber or fabric, as well as other color change technologies (Abstract, [0044] and [0047]).  Donovan teaches that, in an embodiment, the color change portions can be associated with electronically controllable visually dynamic textiles or flexible substrates as are disclosed in 

US 2003/0224155 (incorporated by reference in Donovan in [0047]) teaches textiles manufactured by weaving, embroidering, or otherwise integrating a series of conductive, resistive, and non-conductive fibers into the textile and printing a thermoresponsive colorant (a thermochromic pigment as recited in claim 22) on or near the resistive fiber (Abstract).  US 2003/0224155 further teaches that, in an embodiment, at least a portion of the thermoresponsive colorant is within the resistive fiber itself (color-changing fibers comprising an electrically conductive core as claimed) [0007]), and in addition the thermoresponsive colorant may be within the conductive fibers (additionally or alternatively, color-changing fibers comprising an electrically conductive core as claimed ([0008]).  US 2003/0224155 teaches that the fibers may include a polymer core wrapped with a layer of either conductive or resistive metal, and then coated with a polymer for protection, or the fiber may be metal fibers plated with the KEVLAR brand material, or a metal foil or strand wrapped with polyester ([0026]).  The examiner notes that when the thermoresponsive colorant is printed on such fibers (or when at least a portion of the thermoresponsive colorant is within the resistive fiber itself), the fibers would comprise a coating disposed around and along the electrically conductive core, the coating including a layer of polymeric material having a color-changing pigment, as claimed. 

US 2003/0224155 (incorporated by reference in Donovan in [0047]) further teaches, that, in one aspect, the textile includes a plurality of spaced-apart contacts for receiving electrical power, and that, additionally, at least one resistive fiber is connected to each of the contacts (wherein electrically conductive cores of a first plurality of color-changing fibers are electrically coupled to form a first grouping of color-changing fibers; and wherein electrically conductive cores of a second plurality of color-changing fibers are electrically coupled to form a second grouping of color-changing fibers, as claimed).

With regard to the claimed limitation “wherein each of the first plurality of color-changing fibers transitions from a first color to a second color that differs from the first color in response to the electrically conductive core thereof increasing in temperature when current is applied to the electrically conductive core thereof; wherein each of the second plurality of color-changing fibers transitions from a third color to a fourth color that differs from the third color in response to the electrically conductive core thereof increasing in temperature when current is applied to the electrically conductive core thereof,” US 2003/0224155 teaches that electrical power is supplied to the resistive fiber(s) to change the visual properties of the textile, and as the resistive fiber warms, the thermoresponsive colorant is warmed beyond a thermal threshold necessary to effect a color change in the thermoresponsive colorant, thereby creating an electronically controllable, visually dynamic textile (Abstract).   Donovan teaches that a first electrochromic fiber electrode and a second fiber electrode can be independently electronically addressable, wherein the first electrochromic fiber electrode and second electrochromic fiber electrode can each display the same color or a different visible color in response to an applied electrical potential ([0057] and claim 18).

With regard to the claimed limitation “wherein the first grouping of color-changing fibers are embroidered into the second grouping of color-changing fibers as claimed,” US 2003/0224155 teaches a textile that is manufactured by weaving, embroidering, or otherwise integrating a series of conductive, resistive, and non-conductive fibers into the textile (Abstract and [0041]; also [0007]-[0008]).  US 2003/0224155 also teaches that the textile is embroidered with the at least one resistive fiber in a shape of interest (see claims 7, 13, 23 and 30 of US 2003/0224155).  In addition, or in the alternative, the examiner notes that US 2003/0224155 teaches an approach that includes “joining conductive and resistive fibers during the embroidery process.”  


Regarding claim 23, US 2003/0224155 (incorporated by reference in Donovan in [0047]) teaches a leuco-dye ([0027]).

Regarding claims 24-25, the examiner notes that these claims includes product-by-process limitations.  US 2003/0224155 (incorporated by reference in Donovan in [0047]) teaches that "port" means any interface or shared boundary between two conductors, and that examples of types of ports include soldering or electron traces on circuit boards ([0061]).  The product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability.  Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  

Regarding claims 27-28, Donovan teaches that the articles include at least one color change portion capable of changing colors, wherein the color change portion comprises electrochromic fiber or fabric, as well as other color change technologies (Abstract, [0044] and [0047]).  Donovan teaches that the article can be connected to a computer and the color change portion can be controlled using the computer (Abstract).  Donovan teaches that, in one embodiment, the color change system may include a control unit that could be a central processing unit (CPU) of some kind ([0060]-[0063], [0073], [0079] and [0095]).  Donovan teaches that a first electrochromic fiber electrode and a second fiber electrode can be independently electronically addressable, wherein the first electrochromic fiber electrode and second electrochromic fiber electrode can each display the same color or a different visible color in response to an applied electrical potential ([0057] and claim 18).  Donovan teaches that, in one embodiment, the control unit may send signals in the form of current changes and/or voltage changes to the color change portion to control the color of color change portion ([0062], [0073], [0095] and [0133]).

Regarding claim 29, Donovan teaches that the term computer can include devices including but not limited to: PDA's, tablet computers and cell phones, and that a computer may send a signal to the control unit to change a color change portion to a second color ([0079] and [0125]).

Regarding claim 31, Donovan teaches that provisions for measuring performance parameters could be integrated into the control unit, wherein for example, the control unit may include a force sensor that measures the number of times a sole impacts the ground ([0064]).  Donovan further teaches that a control unit can be configured to change the color of a color change portion as a performance parameter reaches a predetermined threshold ([0065]).

Regarding claim 32, Donovan teaches that a color change portion could be configured with any shape including, but not limited to: stripes, panels, polygons, regular shapes, irregular shapes as well as any other type of shape ([0040]).  

Regarding claims 45-46, Donovan teaches that, in some embodiments, color change portions may be configured to display numbers, and in other embodiments, color change portions may be configured to display words ([0043]).  Donovan teaches that color change portions comprising electrochromic fibers or fabrics can display a still or animated color image ([0057] and claims 17-20).  Donovan also teaches wherein garments or shoes may comprise two or more color change portions ([0040] and [0056]).  With respect to claim 46, in the event that Donovan is found not to teach color change portions configured to display numbers and color change portions configured to display words in the same embodiment, It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fabric of Donovan with animated color change portions configured to display numbers and animated color change portions configured to display words in order to provide an  .



Claim Rejections - 35 USC § 103


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (US 2013/0033378 A1), as applied to claim 21 above, in view of Gavin (US 2010/0315755 A1).

Regarding claims 24-25, Donovan remains as applied above.

In the event that Donovan is found not to explicitly disclose wherein the first plurality of color-changing fibers are welded or soldered together, Gavin is replied upon as applied below.

Gavin teaches that mechanical coupling may be established between a filament and an electrode in any conventional manner (e.g., threading the filament through a hole in the electrode and knotting the filament to prevent unthreading, tying the filament in a knot to a portion of the electrode, gluing the filament to the electrode, joining (e.g., welding, soldering) a conductive portion of the filament to a metallic portion of the electrode) ([0037]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fabric of Donovan with joining (e.g., welding or soldering) in order to couple a filament and an electrode with sufficient strength to retain the coupling during manufacture and during subsequent use, in a conventional manner, as taught by Gavin ([0037]).  



Claims 34-36, 38, 41-42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (US 2013/0033378 A1), as applied to claim 21 above, in view of Kim et al. (US 2018/0271180 A1). 

Regarding claims 34-36, 38 and 42, Donovan is applied similarly as above, teaching thermochromic color-changing pigments.

Donovan does not explicitly disclose wherein at least one of (i) the coating of each of the first plurality of color-changing fibers includes a plurality of coating segments or layers where each of the plurality of coating segments or layers has a different color-changing pigment or a different concentration of the color-changing pigment or (ii) the electrically conductive core of each of the first plurality of color-changing fibers includes a plurality of cores where the coating is disposed around, along, and between each of the plurality of cores such that each of the plurality of cores is fully coated by the coating.

However, Kim et al. (“Kim”) teaches a smart garment on which implemented designs can be changed in terms of color, image, text, etc., wherein the smart garment may include a fabric including color-changing fibers and textile fibers, and a connection module provided to receive a signal transmitted by a user terminal (Abstract, [0008]-[0009]).  The examiner notes that Kim teaches and shows several configurations in which color-changing fibers comprise multiple layers comprising color-changing material (a plurality of coating segments or layers as claimed) and/or multiple electrodes (a plurality of cores as claimed) (see [0028], [0035], [0046], [0049], [0054] and Figs. 26 and 27a-d).  

For instance (as applied to claim 42), the examiner notes that Fig. 26 of Kim shows an electrochromic fiber that may include a first (inner) electrode 482 (a conductive core as claimed), a counter electrode 489 provided outside the first electrode, an electrolyte 487 the combination being a first layer of a plurality of coating layers as claimed), a working electrode 485 (a second layer of a plurality of coating layers as claimed) provided outside the electrolyte, a second electrode 483 provided outside the working electrode, and a protective layer 481 provided to cover the second electrode ([0186]-[0192]; also see [0028],  [0049]-[0050] and Fig. 26).  In this regard, Kim teaches that at least one of the counter electrode and the working electrode may include a color-changing material, and for example, the working electrode may include a material that changes color as it is reduced, and the counter electrode may include a material that changes color as it is oxidized ([0051]-[0053] and [0190]).  (Also see [0193]-[0201] and Figs. 27a-d).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the color-changing fibers of Donovan with multiple layers that comprise different color-changing materials and/or multiple electrodes (conductive cores) (e.g. as illustrated in Figs. 26 and 27a-d) in order to obtain a smart garment in which a design, including a color, an image, text, and combinations thereof, can be changed by using a connection module that receives a signal transmitted by a user terminal, as taught by Kim ([0007]-[0009], Figs. 26 and 27a-d, [0028], [0049]-[0059] and [0186]-[0201]).

In addition, although Kim’s color-changing materials include a cholesteric liquid crystal fiber, an electronic ink fiber, an electrochromic fiber, and an electroluminescent fiber, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used thermochromic color-changing pigments in order to obtain fibers that can undergo color changes within seconds of applying electrical power to the fibers, and/or in order to facilitate fabrication of a fully addressable matrix display, as taught by Donovan (see [0027] and [0042] of US 2003/0224155, which is incorporated by reference in Donovan in [0047]).


Regarding claim 41, the examiner notes that Fig. 27c of Kim shows an electroluminescent fiber that may include a first (inner) electrode 497 and a second (spaced apart outer) electrode 493 (conductive cores as claimed), and materials 495a, 495b, and 495c that emit red light, green light, and blue light, respectively, used as luminescent material (a plurality of coating segments that are azimuthal segments as claimed) ([0198]; also [0195]).


Regarding claims 45-46, Donovan remains as applied above, teaching the claimed limitations, including wherein garments or shoes may comprise two or more (still or animated) color change portions, and wherein a footwear article is provided with an upper having one or more distinct color change portions ([0040]-[0043] and [0056]-[0057]). 

 In the event that Donovan is found not to teach all of the claimed limitations, Kim teaches a smart garment provided to allow a design including a color, an image, text, and combinations thereof to be changed ([0007]).  Kim also teaches that the provider of the smart garment uploads identification information of the smart garment on which the uploaded design can be implemented, for example, a product number, a trademark, a size, a material, and the like, when the design is uploaded to the server so that a design that can be implemented on the smart garment possessed by the purchaser can be easily retrieved ([0085] and [0087]).  Kim teaches that the smart garment changes a color, displays or changes text, or displays or changes a pattern according to the received signal ([0092]).




Claims 34-36, 38 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (US 2013/0033378 A1) in view of Shimizu et al. (US Patent No. 4,851,282). 

Regarding claims 34-36, 38 and 43, Donovan is applied similarly as above.

Donovan does not explicitly disclose wherein at least one of (i) the coating of each of the first plurality of color-changing fibers includes a plurality of coating segments or layers where each of the plurality of coating segments or layers has a different color-changing pigment or a different concentration of the color-changing pigment or (ii) the electrically conductive core of each of the first plurality of color-changing fibers includes a plurality of cores where the coating is disposed around, along, and between each of the plurality of cores such that each of the plurality of cores is fully coated by the coating (claim 34).  Donovan also does not explicitly disclose wherein the electrically conductive core of each of the first plurality of color-changing fibers includes the plurality of cores, and wherein the coating is disposed around, along, and between each of the plurality of cores such that each of the plurality of cores is fully coated by the coating (claim 43).

However, Shimizu et al. (“Shimizu”) teaches a thermochromic particle-containing linear material product produced by the process characterized by dipping a core in the form of a monofilament or multifilament into a vinyl chloride resin sol composition having a thermochromic particulate material incorporated therein (Abstract).  Shimizu teaches that FIG. 1 shows a linear material 1 having a multifilament core, wherein the component filaments 3 of the multifilament are dispersed in a gel 2 of vinyl chloride resin sol composition, and the core is uniformly covered with the gel 2 (col. 9 lines 25-34).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the color-changing fibers of Donovan with a multifilament core, wherein the component filaments of the multifilament are dispersed in a polymer composition having a thermochromic particulate material incorporated therein (e.g. as shown in Shimizu’s FIG. 1) in order to obtain greatly increased covering area for the cores and to thereby assure a tough and strong bond, rendering the covering less susceptible to external 

Regarding claim 44, Shimizu teaches that the linear materials prepared by the process of the invention are usable for spinning, twisting, kitting, weaving, union cloth, flocking, etc. as required, for a wide variety of articles and products (col. 15 lines 12-15).  The examiner notes that when the linear materials (the color-changing fibers) of Donovan in view of Shimizu are twisted together, the twisted fibers (or yarns) would comprise a plurality of coating segments and a plurality of cores fully coated by respective coatings.  In the event that Shimizu is found not to explicitly disclose twisting the linear materials together, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have twisted the linear materials together in order to carry out Shimizu’s teaching of forming articles and products such as lace or doll hair, etc. (see col. 15 lines 12-25).




Response to Arguments

Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that the element "wherein the first grouping of color-changing fibers are embroidered into the second grouping of color-changing fibers" (in Claim 21) is supported by the Application as originally filed in paragraphs [0088], [0092], and [0094].

Regarding this contention, the examiner notes claim 21 recites that the electrically conductive cores of the first plurality of color-changing fibers are electrically coupled to form a 400 may include an embroidered portion 462, and “may include a combination of (i) being formed (e.g., woven, knit, etc.) from the color-changing fibers 10, the color-changing yarns 100, and/or the color-changing fabrics 300, (ii) include one or more patches, and/or (iii) include one or more embroidered portions, which may all be independently controlled and activated,” it is unclear how this provides support specifically for a first grouping of color-changing fibers as claimed being embroidered into a second grouping of color-changing fibers as claimed.  


Contention (2): Applicant contends that Claim 45 is supported by the Application as originally filed for similar reasoning as outlined with respect to Claims 21 and 46.  In this regard, applicant contends: (i) that Claim 21 is supported by paragraphs [0088], [0092] and [0094], (ii) that Paragraph [0090] recites that that each patch includes color-changing fibers that facilitate selectively transitioning each patch between a first state and a second state, and (iii) that Inherent in this is that the first patch includes first color-changing fibers and the second patch includes second color-changing fibers to facilitate the state transition of each patch.

Regarding this contention, the examiner notes that claim 45 depends on claim 21, which recites that the electrically conductive cores of the first plurality of color-changing fibers are electrically coupled to form a first grouping of color-changing fibers, and the electrically conductive cores of the second plurality of color-changing fibers are electrically coupled to form a second grouping of color-changing fibers.  Claim 21 also recites that the first grouping of color-changing fibers are embroidered into the second grouping of color-changing fibers.  Thus, it is unclear how the cited paragraphs provide support specifically for a word patch coupled along the second grouping of color-changing fibers and a number patch coupled along the 


Contention (3): Applicant contends, with respect to claim 21, that while Orth discloses embroidering, such embroidering is not the embroidery of color-changing fibers into other color-changing fibers, as claimed.  

Regarding this contention, Orth (which is incorporated in Donovan as US 2003/0224155), teaches that the term "fiber" refers to any filament, group of filaments twisted together, yarn, thread, rope, cord, strand, or wire amenable to weaving, embroidering, stitching, felting, sewing, knitting, or otherwise incorporating into a textile as part of a textile manufacturing process or enhancing a textile manufactured by such a process ([0021]).  Orth also teaches that the term "textile" refers to any pliable material including, but not limited to, a cloth, fabric, tapestry, or canvas made by weaving, embroidering, stitching, felting, sewing, knitting, or otherwise incorporating fibers into a pliable material ([0021]).  For instance, Orth also teaches wherein the textile is embroidered with the at least one resistive fiber in a shape of interest.  In addition, or in the alternative, the examiner notes that Orth teaches an approach that includes “joining conductive and resistive fibers during the embroidery process.”  Thus, in the examiner’s view, Orth teaches the claimed limitation.


Contention (4): Applicant contends that, with respect claim 34 (which includes thermochromic color-changing pigment limitations), rather, Kim discloses electrochromic fibers (Figure 26) and electroluminescent fibers.  Applicant contends that electrochromism and electroluminescence are not equivalent to thermochromism.  

Regarding this contention, the examiner notes that Donovan is relied upon as teaching coatings that include a layer of polymeric material having a thermochromic color-changing pigment, as claimed.  In addition, the examiner notes that Kim broadly teaches a color-changing fiber and is not limited to a particular type of color-changing fiber or pigment (e.g. see [0008]-[0009]).


Contention (5): Applicant contends that, with respect to claim 46, Donovan does not disclose, teach, or suggest a product that includes (i) a first color change portion 122 that is "a first patch coupled to the [article 100]" where "the first patch includ[es] a first plurality of color-changing fibers that are controllable to transition the first patch from displaying a first word to a second, different word" and (ii) a second color change portion 122 that is "a second patch coupled to the [article 100]" where "the second patch includ[es] a second plurality of color-changing fibers that are controllable to transition the second patch from displaying a first number to a second, different number.

Regarding this contention, the examiner notes that claim 46 is rejected over Donovan and, alternatively, over Donovan in view of Kim.  Applicant has not made any specific arguments as to why the prior art is considered to not teach the claimed limitations.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                 

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789